Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 1 of 15 PageID 681




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   COLONY INSURANCE COMPANY,

         Plaintiff,

   v.                                 Case No. 8:20-cv-2775-VMC-AAS

   MAGNEGAS WELDING SUPPLY-
   SOUTHEAST, LLC., TARONIS FUELS,
   INC., KICKIN GAS PARTNERS, INC.,
   And STEVEN LAWRENCE,

         Defendants.

   ______________________________/

                                   ORDER

         This matter comes before the Court pursuant to Plaintiff

   Colony Insurance Company’s Motion for Summary Judgment (Doc.

   # 20), filed on March 9, 2021, and Defendants MagneGas Welding

   Supply-Southeast, LLC and Taronis Fuels, Inc.’s Motion for

   Summary Judgment (Doc. # 32), filed on March 29, 2021. For

   the reasons discussed below, Colony’s Motion is granted and

   Defendants’ Motion is denied.

   I.    Background

         A.    The Insurance Policy and Insureds

         The   following   facts   are   undisputed.    Effective   from

   November 7, 2017, through November 7, 2018, Equipment Sales

   & Service, Inc. purchased a commercial general liability
Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 2 of 15 PageID 682




   insurance    policy    (“the   policy”)     from    Plaintiff    Colony

   Insurance Company. (Doc. # 20-2 at 4). The policy, in relevant

   part, provided for a $1,000,000.00 per occurrence limit. (Id.

   at 8). The policy defined an “occurrence” as “an accident,

   including continuous or repeated exposure to substantially

   the same general harmful conditions.” (Id. at 23). The policy

   did not define “accident.” (Id.).

         On January 8, 2018, the policy was endorsed to add

   Defendants MagneGas Welding Supply-Southeast, LLC and Kickin

   Gas Partners, Inc. as insureds. (Doc. # 20-3).

         On May 9, 2019, Equipment Sales & Service, Inc. filed

   Articles of Conversion and converted into the name MagneGas

   Welding    Supply-Southeast,    LLC.,     f/k/a    Equipment    Sales   &

   Service, Inc. (Doc. # 20-1).

         B.    The June 6, 2018, Gas Explosion

         On June 6, 2018, a cylinder of nitrogen, butane, and

   propane gas exploded at Suwannee Iron Works & Fence, Inc.

   (Doc. # 20-7 at 1). The explosion killed Andrew Reynolds, who

   worked at the site. (Id.). Defendant Steven Lawrence, another

   employee who was standing approximately forty feet from the

   blast, witnessed the explosion and Andrew Reynolds’ death.

   (Doc. # 32-1 at 1-2).




                                     2
Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 3 of 15 PageID 683




         On May 15, 2020, Melinda Reynolds — the wife of Andrew

   Reynolds — filed a wrongful death action against several

   entities she believed to be responsible for her husband’s

   death,    including     MagneGas-Southeast,      Kickin     Gas,    and

   Defendant    Taronis   Technologies,    Inc.   (Doc.   #   20-4).   She

   subsequently served      these entities     a proposed settlement

   agreement offering to resolve all pending claims in exchange

   for $2,000,000.00. (Doc. # 20-5). Pursuant to this agreement,

   Colony paid $1,000,000.00 to Melinda Reynolds and the case

   was dismissed with prejudice. (Doc. # 20-6).

         On September 17, 2020, Colony received a settlement

   demand letter from Lawrence in the amount of $1,000,000.00.

   (Doc. # 20-7). The letter explained that Lawrence was “caught

   in the explosion as well [as Andrew Reynolds], suffering

   permanent injury.” (Id.). Specifically, Lawrence alleged that

   he “was left with permanent hearing loss in both ears,” and

   has suffered severe “emotional and psychological scarring”

   from “experienc[ing] the unthinkable tragedy of watching his

   friend and co-worker’s body sever in half due to the magnitude

   of the explosion,” as well as “[holding] his friend and co-

   worker until their last dying breath.” (Id.).




                                     3
Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 4 of 15 PageID 684




         C.    The Instant Action

         Upon receiving the settlement letter from Lawrence,

   Colony filed the instant action in federal court. (Doc. # 1).

   The one-count complaint, filed against MagneGas-Southeast,

   Taronis, Kickin Gas, and Lawrence on November 24, 2020, seeks

   declaratory judgment that “there is no coverage in connection

   with the loss(es) arising out of the incident(s) as alleged

   by Steven Lawrence, under the terms of the Policy, and that

   [Colony] is not obligated to expend any sums on behalf of any

   of the named Defendants or any other purported insured with

   regards to these claims.” (Id. at ¶ 32).

         MagneGas-Southeast and Taronis filed their answer and

   affirmative    defenses   on   December   31,   2020.   (Doc.   #   8).

   Lawrence and Kickin Gas failed to appear, and Colony moved

   for entry of default against them on March 19, 2021. (Doc. ##

   23, 24). The Clerk entered default against both parties on

   March 22, 2021. (Doc. ## 25, 26). Colony subsequently filed

   a motion for default judgment against both Lawrence and Kickin

   Gas on April 12, 2021. (Doc. # 40).

         On March 9, 2021, Colony moved for summary judgment on

   Count I of the complaint. (Doc. # 20). MagneGas-Southeast and

   Taronis filed their combined response and Cross-Motion for

   Summary Judgment on March 29, 2021. (Doc. # 32).


                                     4
Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 5 of 15 PageID 685




          Colony filed its reply in further support of its Motion

   on    April   12,   2021,   (Doc.   #   39),   and   its   response   to

   Defendants’ Cross-Motion on April 19, 2021. (Doc. # 43).

   Defendants did not file a reply in further support of their

   Motion, and the time to do so has lapsed. Both Motions are

   therefore ripe for review.

   II.    Legal Standard

          Summary Judgment is appropriate “if the movant shows

   that there is no genuine dispute as to any material fact and

   the movant is entitled to judgment as a matter of law.”           Fed.

   R. Civ. P. 56(a). A factual dispute alone is not enough to

   defeat a properly pled motion for summary judgment; only the

   existence of a genuine issue of material fact will preclude

   a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

   477 U.S. 242, 247-48 (1986).

          An issue is genuine if the evidence is such that a

   reasonable jury could return a verdict for the non-moving

   party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

   (11th Cir. 1996) (citing Hairston v. Gainesville Sun Publ’g

   Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

   it may affect the outcome of the suit under the governing

   law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

   1997). The moving party bears the initial burden of showing


                                       5
Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 6 of 15 PageID 686




   the court, by reference to materials on file, that there are

   no genuine issues of material fact that should be decided at

   trial. Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256,

   1260 (11th Cir. 2004) (citing Celotex Corp. v. Catrett, 477

   U.S. 317, 323 (1986)). “When a moving party has discharged

   its burden, the non-moving party must then ‘go beyond the

   pleadings,’ and by its own affidavits, or by ‘depositions,

   answers    to   interrogatories,      and   admissions    on   file,’

   designate specific facts showing that there is a genuine issue

   for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

   593-94 (11th Cir. 1995) (citing Celotex, 477 U.S. at 324).

         “Summary judgment may be inappropriate even where the

   parties agree on the basic facts, but disagree about the

   factual inferences that should be drawn from these facts.”

   Warrior Tombigbee Transp. Co., Inc. v. M/V Nan Fung, 695 F.2d

   1294, 1296 (11th Cir. 1983). If there is a conflict between

   the parties’ allegations or evidence, the non-moving party’s

   evidence is presumed to be true and all reasonable inferences

   must be drawn in the non-moving party’s favor. Shotz v. City

   of Plantation, Fla., 344 F.3d 1161, 1164 (11th Cir. 2003). If

   a reasonable fact finder evaluating the evidence could draw

   more than one inference from the facts, and if that inference

   introduces a genuine issue of material fact, the court should


                                     6
Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 7 of 15 PageID 687




   not grant summary judgment. Samples ex rel. Samples v. City

   of Atlanta, 846 F.2d 1328, 1330 (11th Cir. 1988) (citing

   Augusta Iron & Steel Works, Inc. v. Emp’rs Ins. of Wausau,

   835 F.2d 855, 856 (11th Cir. 1988)).

         Finally,     the    filing    of   cross-motions          for    summary

   judgment does not give rise to any presumption that no genuine

   issues of material fact exist. Rather, “[c]ross-motions must

   be considered separately, as each movant bears the burden of

   establishing that no genuine issue of material fact exists

   and that it is entitled to judgment as a matter of law.” Shaw

   Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d 533, 538–

   39 (5th Cir. 2004); see also United States v. Oakley, 744

   F.2d 1553, 1555 (11th Cir. 1984) (“Cross-motions for summary

   judgment    will   not,    in   themselves,     warrant     the       court   in

   granting    summary      judgment   unless     one   of   the    parties      is

   entitled to judgment as a matter of law on facts that are not

   genuinely disputed . . . .” (quotation omitted)).

   III. Analysis

         Both parties move for summary judgment on Count I. (Doc.

   ## 20, 32). The Court will examine each Motion in turn.

         A.    Colony’s Motion

         In its Motion, Colony argues that summary judgment is

   warranted    because,      by   paying   the    settlement       to    Melinda


                                        7
Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 8 of 15 PageID 688




   Reynolds, it “exhausted its [$1,000,000.00] per ‘occurrence’

   limit” for the June 6, 2018, explosion. (Doc. # 20 at 1-2).

   Lawrence, according to Colony, seeks to recover for that same

   occurrence,       therefore       Colony    has     “no        duty   to      defend,

   indemnify, or settle the claim brought by [] Lawrence.” (Id.).

         In their response and Counter-Motion, Defendants do not

   contest that Colony has paid out $1,000,000.00 to Melinda

   Reynolds for the June 6, 2018, gas explosion. (Doc. # 32 at

   2). Nor do they contest that Lawrence’s physical injuries —

   i.e. hearing loss — arise out of the same explosion that

   caused Reynolds’ death. (Id. at 6) (“The explosion in the

   instant case caused the physical injuries to and death of Mr.

   Reynolds,    as    well   as      hearing   loss        to     Mr.    Lawrence.”).

   Defendants’ sole argument is that the “policy still provides

   liability     coverage      for     defense       and     indemnity         for     the

   unresolved claims of Steven Lawrence” because “at least some

   of   his   damages    and      injuries     arise        out     of    a    separate

   occurrence.” (Id. at 2).

         Namely,      Defendants       point     out       that     Lawrence         “held

   [Andrew]    Reynolds’       body      until       he     stopped           breathing,

   approximately 4 to 5 minutes after the initial explosion.”

   (Doc. # 32-1 at 2). Lawrence has declared that he continues

   to suffer from emotional trauma and psychological scarring


                                          8
Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 9 of 15 PageID 689




   from his “observations and contact with [Andrew] Reynolds

   after the explosion occurred.” (Id.).

         Defendants maintain that the explosion represents one

   occurrence, but Lawrence’s psychological trauma “was caused

   by the events after the explosion, including his observation

   of the body parts as well as the experience of holding his

   friend   while   he    passed    away.”   (Doc.   #   32   at   8).   Per

   Defendants, Colony has not exhausted the policy for this

   second    occurrence    of      witnessing   a    co-worker’s    death,

   therefore summary judgment is inappropriate.

         Both parties have briefed this matter under Florida law.

   (Doc. # 20 at 5-6; Doc. # 32 at 5-6). Considering the policy

   was issued to Equipment Sales & Service, Inc. at its principal

   office in Florida (Doc. # 20-2 at 4) and the explosion

   occurred at Suwannee Iron Works & Fence, Inc. — which is

   located in O’Brien, Florida (Doc. # 20-4 at 4-5) — the Court

   agrees that Florida contract law governs the case. See Trans

   Caribbean Lines, Inc. v. Tracor Marine, Inc., 748 F.2d 568,

   570 (11th Cir. 1984) (holding that “Florida applies its own

   laws to interpret policies which are purchased and delivered

   in that state”); Am. United Life Ins. Co. v. Martinez, 480

   F.3d 1043, 1059 (11th Cir. 2007) (noting that generally, the




                                       9
Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 10 of 15 PageID 690




    lex locus contractus of an insurance policy is the state where

    the insured executed the insurance application).

          Furthermore, both parties agree that Florida follows the

    “cause theory” to determine the number of occurrences under

    an insurance policy. (Doc. # 20 at 6; Doc. # 32 at 6). Cause

    theory focuses on the “independent immediate acts that gave

    rise to the injuries and [] liability,” rather than the

    “[n]umber of injuries or victims.” Koikos v. Travelers Ins.

    Co., 849 So. 2d 263, 273 (Fla. 2003); see also Real Legacy

    Assur. Co. v. Afif, 409 F. App’x 558, 561 (3d Cir. 2011)

    (noting that under the cause theory, a court “look[s] to the

    cause or causes of the resulting injury”).

          Neither party disputes the application of cause theory

    to this case; the sole disagreement is whether the explosion

    and Andrew Reynolds’ death constitute one occurrence or two

    under this theory. (Doc. # 20 at 6; Doc. # 32 at 6-7).

          The   Court   agrees   with    Colony   that   “one   proximate,

    uninterrupted, and continuous cause” resulted in both Andrew

    Reynolds’ death and Lawrence’s psychological trauma at having

    to witness that death: the June 6, 2018, gas explosion. Am.

    Indem. Co. v. McQuaig, 435 So. 2d 414, 416 (Fla. 5th DCA

    1983). Therefore, under Florida’s cause theory, both injuries

    arose from the same occurrence and Colony has no duty to


                                        10
Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 11 of 15 PageID 691




    defend,   indemnify,   or   settle     Lawrence’s   claim    under   the

    policy.

          Defendants cite three main cases for support. First, in

    Koikos, a single gunman fired “two separate — but nearly

    concurrent — rounds,” injuring several individuals. 849 So.

    2d at 265. The Supreme Court of Florida, applying cause

    theory, held that each firing of the gun constituted a

    separate occurrence. The Court in American Indemnity Company,

    also cited by Defendants, similarly found that two separate

    gunshots were two separate occurrences, despite the fact that

    they were fired in quick succession. 435 So. 2d at 415.

    Finally, the court in Maddox v. Florida Farm Bureau General,

    found   that   a   single   dog   biting   two   different    children

    constituted two separate occurrences, even though it was one

    continuous attack. 129 So. 3d 1179, 1182 (Fla. 5th DCA 2014).

          Colony argues that these cases are distinguishable from

    the instant action (Doc. # 39), and the Court agrees. In all

    three cases, a discrete action occurred and resulted in an

    injury. An interval of time, however short, passed before a

    second discrete action occurred, which inflicted a separate

    injury on a separate victim. Specifically, in Koikos and

    American Indemnity Company, multiple gunshots led to multiple

    injuries, and in Maddox, two separate dog bites injured two


                                      11
Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 12 of 15 PageID 692




    different children. 849 So. 2d at 272; 435 So. 2d at 415; 129

    So. 3d at 1182.

          Here, however, there is no comparable series of events.

    Rather, it is undisputed that one container exploded one time.

    (Doc. # 20 at 3; Doc. # 32 at 2). That event may have rippled

    into multiple injuries, but those injuries all shared the

    same immediate catalyst: the exploding gas container. See

    Koikos, 849 So. 2d at 269-70 (explaining how a single gunshot

    injuring two victims could be considered one occurrence, but

    two   gunshots    injuring    two   victims   would      be    considered

    separate occurrences).

          Had   the   container    exploded    twice,   or    two   separate

    containers    exploded,      Defendants’    argument     may    be   more

    compelling. But it was the “single force” of one explosion

    that “once set in motion[,] caused multiple injuries.” Am.

    Indem. Co., 435 So. 2d at 415 (listing cases where one force

    causing multiple harms could be considered one occurrence,

    and distinguishing a single shot injuring two individuals

    from two separate shots, separated by two minutes, injuring

    two individuals). The Court therefore agrees with Colony that

    Defendants’ cited cases are inapposite.

          The Court is more swayed by Colony’s cited authority. In

    Real Legacy Assurance Company, Inc., a child drowned in a


                                        12
Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 13 of 15 PageID 693




    swimming pool and the mother discovered the body sometime

    later. 409 F. App’x 558. Comparable to this case, the Third

    Circuit was tasked with determining “whether the drowning and

    the mother’s subsequent discovery of the boy in the swimming

    pool are one occurrence or two.” Id. at 560.

          Applying cause theory, the Third Circuit held that there

    was “but one proximate, uninterrupted, and continuing cause

    which resulted in all of the injuries and damage — [allowing

    the child] to step into the pool unsupervised.” Id. at 562.

    This negligent supervision was the “sole proximate cause” of

    both the child’s death and the mother’s emotional distress at

    finding the child, thus there was but one “occurrence” under

    the insurance policy. Id.

          Similar reasoning applies here. Like the mother who

    found her child, Defendants argue that there are two separate

    occurrences under the relevant insurance policy: “[Andrew

    Reynolds’] wrongful death and [his] emotional distress at

    [witnessing that death and] finding [his friend’s body].” Id.

    at   560.   But   just   as   the   Third   Circuit     found   negligent

    supervision to be the immediate cause of both the child’s

    death and his mother’s trauma, here “the cause of [Andrew

    Reynolds’] death and his [friend’s] emotional distress at

    finding     [Andrew   Reynolds’     body]   was   [an    exploding    gas


                                        13
Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 14 of 15 PageID 694




    container].” Id. at 562. That “one proximate, uninterrupted,

    and continuing cause [] resulted in all of the injuries and

    damage.” Id.; see also Koikos, 849 So. 2d at 271.

          The Court therefore agrees with Colony that Lawrence

    seeks an insurance claim based on the same occurrence as

    Melinda Reynolds: the June 6, 2018, gas explosion. Colony has

    already paid the $1,000,000.00 per occurrence limit for this

    accident, therefore Colony no duty to defend, indemnify, or

    settle the claim brought by Lawrence. Colony’s Motion is

    granted on Count I.

          B.   Defendants’ Motion

          The court has already found that summary judgment in

    Colony’s favor is appropriate, therefore Defendants’ Cross-

    Motion is denied.

          Accordingly, it is hereby

          ORDERED, ADJUDGED, and DECREED:

    (1)   Plaintiff Colony Insurance Company’s Motion for Summary

          Judgment (Doc. # 20) is GRANTED. Summary judgment is

          granted in Colony’s favor on Count I of the complaint.

    (2)   Defendants MagneGas Welding Supply-Southeast, LLC and

          Taronis Fuels, Inc.’s Motion for Summary Judgment (Doc.

          # 32) is DENIED.




                                     14
Case 8:20-cv-02775-VMC-AAS Document 45 Filed 07/21/21 Page 15 of 15 PageID 695




          DONE and ORDERED in Chambers, in Tampa, Florida, this

    21st day of July, 2021.




                                     15
